Title: From George Washington to John Carlyle, 16 October 1755
From: Washington, George
To: Carlyle, John



To Major John Carlyle.
[Winchester, 16 October 1755]

If the Clothes &c. which were mentioned in the last to you, are not sent up, I desire you will provide Waggons to send them up with the men which are to come up, immediately. Inclosed, you have a list of Tools which we want very much, as the Boots on the Road all want Repairs; therefore desire you will get them or what you can of them, and send them up immediately. Yours &c.

G:W.
Winchester, October 16, 1755.    

